DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 3-4, 10-11, 13-14, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (US 2009/0112605) in view of Konig (US 2008/0221891), Opaluch (US 2011/0035220), and Nixon (US 6,128,482)
As to claim 1 Gupta discloses a method comprising: 
storing, on a user device associated with a user, a list of control terms, each control term in the list of control terms configured to invoke the user device to instruct an application to perform a particular action (Paragraph 28 “The predefined command store 142 includes text data describing one or more predefined commands which cause the computing device 100 to interact with and modify one or more vehicle systems. The stored predefined commands have a specific format, such as a defined grammatical structure specifying one or more words and order associated with the one or more words. For example, the stored predefined commands comprise commands such as "temperature up," "find nearest ATM," "find nearest bank," "radio seek up" or other phrases of one or more words in a specific order.”); 
receiving, at the user device, a voice input from the user, the voice input comprising one of the control terms in the list of control term stored on the user device and one or more other terms (Paragraph 34 “In one embodiment, the speech recognition module 160 includes a microphone or other audio capture device to receive audio data, such as spoken words, from a user, such as a vehicle occupant.”, Paragraph 57 “example, the speech recognition module 160 receives 410 the speech data "I need some books." The interpretation module 144 then classifies 420 the speech data as having a probability of 0.55 of being associated with the predefined command of "find nearest bookstore" and having a probability of 0.45 of being associated with the predefined command of "find nearest bookstore."); 
identifying, by the user device, that the voice input comprises the one of the control terms in the list of control terms stored on the user device (Paragraph 57 “example, the speech recognition module 160 receives 410 the speech data "I need some books." The interpretation module 144 then classifies 420 the speech data as having a probability of 0.55 of being associated with the predefined command of "find nearest bookstore" and having a probability of 0.45 of being associated with the predefined command of "find nearest bookstore."); 
in response to identifying that the voice input comprises the one of the control terms, processing, by the user device, the one or more other terms in the received voice input to identify a subject of the particular action for the application to perform (Paragraph 57 “Responsive to receiving 450 input from the user selecting one of the prompted commands, the predefined command is retrieved from the predefined command store 142 and executed.”); and
instructing, by the user device, the application to perform the particular action based on the subject of the particular action identified from the text of the one or more other terms (Paragraph 57 “For example, the interpretation module 144 uses the output device 130 to generate an audio signal asking the user "Do you want to find nearest library or bookstore." Responsive to receiving 450 input from the user selecting one of the prompted commands, the predefined command is retrieved from the predefined command store 142 and executed.”). 
Gupta does not explicitly disclose the one or more other terms following the control term.  Konig teaches of voice command systems that have a control term recognized by the system followed by other terms that follow the control term and of not receiving any additional input from the user after receiving the voice input (Paragraph 31 “"PLEASE DRIVE ME TO HARBOR STREET FIFTEEN A IN MELBOURNE." The recognition circuit 220 may determine that the term "PLEASE DRIVE ME TO" may correspond to the highest category 404, which may be designated as category 1. A category 1 term may indicate which application may be launched or which component or system may be controlled. For example, because the category 1 term may involve a driving destination, the navigation application may be launched to calculate a route for a given destination. The recognition circuit 220 may next determine that the term "MELBOURNE" may correspond to the next highest category 408, which may be designated as category 2. The term "HARBOR STREET" may correspond to category 3 (412), the term "FIFTEEN" may correspond to category 4 (416), and the term "A" may correspond to the lowest category 420, or category 5. “)
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of using control terms followed by other terms for the purpose of recognizing the applications associated with the user’s voice input.
(Paragraph 34 “The computing device 100 also includes a speech recognition module 160 which converts received”).  Gupta however does not teach the speech-to text conversion is done on the one or more other terms in the received voice input.  Opaluch teaches speech-to text conversion is done on the one or more other terms in the received voice input and of identifying, by the user device, form the text of the one or more other terms, a subject of the particular action for the application to perform (Paragraph 46 “If Hector does not know Rita's contact information, Lee can command "Internet--Long Branch Medical dot com." In response the integrator 16 navigates to the Long Branch Medical website using a web browser application of the mobile device 12. Then, Lee may command "Get Rita Rosario's contact information," causing the processor 38 of the integrator 16 to scan the website for contact information, and in particular, Rita Rosario's contact information, using text recognition software and applying the predetermined rules”).
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of using speech to text conversion for the one or more other terms in the received voice input for the purpose of identifying the commands and applications to open for the user to improve the user experience.
Gupta does not explicitly disclose before converting any portion of the voice input into text, identifying, by the user device, without receiving any additional input from the user after receiving the voice input, that the voice input comprises the one or more control terms in the list of control terms stored on the user device (Column 4 lines 1-20 ““Audio Processor 70 includes voice recognition and activation apparatus which responds to predetermined spoken data via microphone 71 to perform predetermined functions. It accesses a plurality of voice models, which may be stored internally or in memory 76. Each voice model comprises data permitting recognition of a spoken word or phrase. Audio processor 70 further includes apparatus both for comparing received spoken data with the voice models in order to recognize those words and phrases which are defined and for performing predetermined actions in response thereto. Some voice models represent commands, such as "menu," "store," "dial," "call," etc. Other voice models represent the digits required for telephone dialing: "one," "two," etc. Still other voice models represent predetermined locations or entities, such as "OnStar." As an example, the apparatus may be programmed to recognize the phrase "Call OnStar" and respond by placing a call to the OnStar service center. General dialing capability may be initiated by the word "Dial" followed by the number, digit by digit.”)
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of determining the voice input comprises one of the control terms before converting any portion of the voice input into text for the purpose of allowing the user to control the system and activate functions using prestored commands.
As to claim 3 Gupta discloses a method wherein identifying that the voice input comprises the one of the control terms in the list of control terms stored on the user device comprises:
hashing the voice input (Paragraph 57); and 
 (Paragraph 57). 
As to claim 4 Gupta discloses a method wherein each control term in the list of control terms stored on the user device is registered to the application (Paragraph 28). 
As to claim 10 discloses a method wherein each control term in the list of control terms stored on the user devices comprises a reserved control term associated with a different respective particular action for the application to perform(Paragraph 28). 
	As to claim 11 the claim is interpreted and rejected as in claim 1.
	As to claim 13 the claim is interpreted and rejected as in claim 3.
	As to claim 14 the claim is interpreted and rejected as in claim 4.
	As to claim 20 the claim is interpreted and rejected as in claim 20.

	Claims 5, 7-9, 15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (US 2009/0112605) in view of Konig (US 2008/0221891), Opaluch (US 2011/0035220), and Nixon (US 6,128,482) as applied to claim 1 above, and in further view of Su (US 2011/0015932)
As to claim 5 Su teaches a method wherein the application comprises a media player application (Paragraph 9-10). 
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of a media player application for the purpose of playing back songs on a device.
 (Paragraph 19). 
As to claim 8 Su teaches a method wherein the subject of the particular action identified from the text of the one or more other terms comprises a song name (Paragraph 20). 
As to claim 9 Su teaches a method wherein: the application comprises a media player application; and the particular action comprises playing a song on the user device (Paragraph 21). 
	As to claim 15 the claim is interpreted and rejected as in claim 5.
	As to claim 17 the claim is interpreted and rejected as in claim 7.
	As to claim 18 the claim is interpreted and rejected as in claim 8.
	As to claim 19 the claim is interpreted and rejected as in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-11, 13-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the applicants arguments on page 6 of the rejected under 35 USC § 112 the applicants argue that the disclosure is found in Paragraphs 75-77.
The examiner respectfully disagrees with the applicants arguments.  The claims recite a negative limitation “without receiving any additional input from the user after receiving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/21/2022